DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 04/14/2022.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Response to arguments
Claims 11, 16-19, 26-29 and 30 have been amended. Claims 1-10 are cancelled. The previous rejection to claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn responding to the amendments to claims 16-17, 26-29 and 30. Arguments are persuasive and the previous rejection is withdrawn.
Allowable Subject Matter
Claims 11-30 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The closest prior arts are Gaal et al. (U.S 2017/0202028), Zhou et al. (U.S 2019/0053314) and NPL- Samsung; "Discussion on RACH design"; 3GPP TSG RAN WG1 Meeting #90, R1-1713570; Prague, Czechia; August 21-25, 2017 (3 pages). 
 Regarding in claims 11, 18 and 19, Gaal discloses a method for configuration information for identifying a RACH for communication between a base station and a UE, the PRACH comprising a plurality of subcarriers; [0051]; the system resources may also be partitioned in time into different periods of times. Zhou, discloses a gNB may transmit one or more messages comprising configuration parameters indicating one or more PRACH resources to an UE and the UE may transmit one or multiple BFR requests on the one or more PRACH resources to indicate a beam failure event occurs on one or multiple serving beams, and UE may select a beam associated with an SS block which may have the best receiving signal quality and UE may successfully detect the cell ID and decode system information with RACH configuration and transmitted in accordance with PRACH configuration received in the best SS block beam. R1-1713570, provided in RACH configuration and the association between SS block and RACH wherein the mapping relationship between SS block index and index of PRACH resource is predefined, where UE can obtain the PRACH resource based on the selected SS block.
However, none of Gaal, Zhou, R1-1713570 and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to “receive configuration information for identifying a RACH (Random Access Channel) resource from a base station apparatus; a processor configured to identify a slot for transmitting a random access preamble based on the configuration information; and a transmitter configured to transmit the random access preamble to the base station apparatus via a RACH resource arranged in the slot, wherein the processor identifies the RACH resource based on a number of consecutively arranged RACH resources associated with one synchronization signal (SS) block, the number being indicated by the configuration information” as recited in the context of claim 11, 18 and 19. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 12-17 and 20 depend from claims 11 are allowed since they depend from allowable claims 11, 18 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/06/2022